326 F.2d 972
UNITED STATES of Americav.Henry KITER, Jr., Appellant.
No. 14552.
United States Court of Appeals Third Circuit.
Submitted Jan. 6, 1964.Decided Jan. 22, 1964, Rehearing Denied March 6, 1964.

Henry Kiter, Jr., pro se.
Gustave Diamond, U.S. Atty., Pittsburgh, Pa.  (W. Wendell Stanton, Asst. U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The points raised in this petition for extraordinary relief under Section 2255 of Title 28 United States Code were not raised, but could and should have been raised, by direct appeal from the petitioner's conviction.  In the light of that omission no sufficient reason appears for considering them now.


2
The judgment will be affirmed.